Plaintiff recovered a default money judgment against the defendant five days after the time for answer had expired. At the same term of court defendant filed a motion to vacate the judgment, stating in the motion that it had a good defense and offered to file its answer stating such defense, and that prior to the answer day it had prepared a motion in the cause, but through inadvertence and mistake failed to file the same. Said motion was sustained, but the record is silent as to the showing made or the reason for sustaining the motion. Plaintiff appeals.
The judgment must be affirmed. No abuse of discretion is shown. The fact that there was negligence on the part of the defendant or its attorneys in failing to file the motion does not, as argued by the plaintiff, deprive the court of its wide discretion and control of its judgments during the term. See Higgs v. Muskogee Iron Works, 187 Okla. 419, 103 P.2d 101.
Affirmed.
CORN, V. C. J., and RILEY, BAYLESS, and ARNOLD, JJ., concur.